Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 06/16/2022:
Amendments of Claims 1, 2, 7 and 10 are acknowledged.
Amendments of the Specification to correct minor informalities are acknowledged.
Replacement sheets for Drawings to correct minor clarity issues are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 9:
Claims 8 and 9 recites the limitation “second seal region".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausnit (US 2004/0154268).
Regarding Claim 1:
Ausnit discloses a recloseable side-gusseted package (Figure 5, reclosable bag 56), comprising: 
a package body having a front package panel and a rear package panel, and a pair of inwardly extending side gussets joining respective lateral edges of said front and rear package panels (Figure 4, Front panel 39, rear wall opposite but not numbered, gussets 36 and 38), and 
a recloseable fastener assembly comprising first and second mating components, wherein said recloseable fastener assembly is joined to said rear package panel by said first mating component (Figure 4, fastener 12 with component 16 attached to rear wall and component 18 to the front wall), 
said package body including an upper removable portion extending above said fastener assembly to define an open mouth for placing contents in said package (Figure 6 shows the open mouth and the “removal portion” above the fastener 12 and Figure 14b shows the open mouth and product being placed on filling station 160), 
so that after contents have been placed in said package through said open mouth, said second mating component of said fastener assembly can be joined to said front package panel only in a region between said inwardly extending side gussets, and to a laterally extending length of a surface on each of said inwardly extending side gussets facing the rear package panel, so that by removal of said upper removable portion of said package body, the package can be opened by separation of said first and second mating components, and reclosed by joining said first and second mating components (Figure 4 shows the placement of the fastener assembly as claimed, with component 18 attached only to the portion of the front wall not “covered” by the walls of the gussets), 
On Paragraph 66 Ausnit describes a Method of making the bag in reference to Figures 14A to 14C and 16 indicating that after filling the bag the second profile of the fastener is sealed to the front panel; Ausnit also discloses a “tamper evident feature” adjacent to the fastener which would need to be removed to open the sealed bag. 

Regarding Claim 4:
Ausnit discloses that the package body defines a frangible portion beneath said upper, removable portion (Paragraph 66, Figure 17, a weakness area 168 near or on the film extension 164 and a weakness area near or on the film extension 152. The weakness areas allow the film extensions 152, 164 to be tom way adjacent the zipper 124 in order to access the contents of the formed reclosable bag).

Regarding Claim 7:
Ausnit discloses a method of filling a side-gusseted package, comprising steps of: 
obtaining a side-gusseted package comprising:
a package body having a front package panel and a rear package panel, and a pair of inwardly extending side gussets joining respective lateral edges of said front and rear package panels (Figure 4, Front panel 39, rear wall opposite but not numbered, gussets 36 and 38), and 
a recloseable fastener assembly comprising first and second mating components wherein said recloseable fastener assembly is joined to said rear package panel by said first mating component (Figure 4, fastener 12 with component 16 attached to rear wall and component 18 to the front wall), 
Page 7 of 13CAM10196POO091USsaid package body including a removal portion extending above said fastener assembly to define an open mouth for placing contents in said package (Figure 6 shows the open mouth and the “removal portion” above the fastener 12): 
filling the package through the open mouth defined by the package body, with the open mouth having a first maximum size produced by moving the front package panel and rear package panel away from each other (Figure 14b shows the open mouth and product being placed on filling station 160);  
after filling the package, joining the second mating component of the fastener assembly to the front package panel, in a region between the inwardly extending side gussets, and to the inwardly extending side gussets, at a first seal region (On Paragraph 66 Ausnit describes a Method of making the bag in reference to Figures 14A to 14C and 16 indicating that after filling the bag the second profile of the fastener is sealed to the front panel as can be seen on Figure 4), and 
heat-sealing the package at the open mouth to close and seal the package, so that the package can be opened by removal of the upper removable portion of the package body, followed by separation of the first and second mating components of the fastener assembly, and can be reclosed by joining the first and second mating components of the fastener assembly (On paragraphs 66 and 55 Ausnit also discloses a “tamper evident feature” adjacent to the fastener which would need to be removed to open the sealed bag, the feature can be similar to end seal 70 on Figures 1 and 9), 
the recloseable side-gusseted package configured so that upon being opened by removal of the upper portion of the package body, the open mouth has a second maximum size produced by moving the front package panel and rear package panel away from each other. the second maximum size smaller than the first maximum size (Figures 6 and 14b show the open mouth before the sealing of the profile 18 to the front wall, so the bag has a larger opening since the gussets can be separated while once the profile 18 is attached to the front wall 39 the walls 50 and 52 of the gussets are also fixed to the front wall 39 and the resulting opening is smaller).

Regarding Claim 8:
Ausnit discloses that first and second regions are sealed at the same time (Figure 14C, sealing section 163).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (US 2004/0154268) in view of Miller (US 2010/0310195). 
Regarding Claims 2 and 3:
As discussed above for claim 1, Ausnit discloses the invention as claimed.
Ausnit does not disclose wherein said removable portion of said package body defines a plurality of openings in said inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings. 
Miller teaches a plurality of openings in the upper edge of the inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings (Paragraph 80, Figure 4 and 5, notches 128 placed at the top of the gussets 122 in the location corresponding to the location of the removable portion), so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.  
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ausnit the teachings of Miller and include openings in the upper end of the inwardly extending side gussets so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.

Regarding Claim 10:
Ausnit discloses a recloseable side-gusseted package (Figure 5, reclosable bag 56), comprising: 
a package body having a front package panel and a rear package panel, and a pair of inwardly extending side gussets joining respective lateral edges of said front and rear package panels (Figure 4, Front panel 39, rear wall opposite but not numbered, gussets 36 and 38), and 
a recloseable fastener assembly comprising first and second mating components, wherein said recloseable fastener assembly is joined to said rear package panel by said first mating component (Figure 4, fastener 12 with component 16 attached to rear wall and component 18 to the front wall), 
said package body including an upper removable portion extending above said fastener assembly to define an open mouth for placing contents in said package (Figure 6 shows the open mouth and the “removal portion” above the fastener 12 and Figure 14b shows the open mouth and product being placed on filling station 160), 
so that after contents have been placed in said package through said open mouth, said second mating component of said fastener assembly can be joined to said front package panel only in a region between said inwardly extending side gussets, and to a laterally extending length of a surface on each of said inwardly extending side gussets facing the rear package panel, so that by removal of said upper removable portion of said package body, the package can be opened by separation of said first and second mating components, and reclosed by joining said first and second mating components (Figure 4 shows the placement of the fastener assembly as claimed, with component 18 attached only to the portion of the front wall not “covered” by the walls of the gussets), 
On Paragraph 66 Ausnit describes a Method of making the bag in reference to Figures 14A to 14C and 16 indicating that after filling the bag the second profile of the fastener is sealed to the front panel; Ausnit also discloses a “tamper evident feature” adjacent to the fastener which would need to be removed to open the sealed bag. 
Ausnit does not disclose said upper removable portion defining a plurality of openings provided at upper edge portions of said inwardly extending side gussets to facilitate heat-sealing of said front package panel to said rear package panel through said plurality of openings at a second seal region, to create finger-grip regions within said inwardly extending side gussets beneath said openings. 
Miller teaches a plurality of openings in the upper edge of the inwardly extending side gussets to facilitate heat sealing of said front package panel to said rear package panel through said plurality of openings (Paragraph 80, Figure 4 and 5, notches 128 placed at the top of the gussets 122 in the location corresponding to the location of the removable portion), so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch; surely the portion of the gusset can be used as “finger-grip regions” within said gussets beneath said openings short of any other specific structure being required; note that the notches 128 seem identical to the openings 26 of the claimed invention. 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ausnit the teachings of Miller and include openings in the upper end of the inwardly extending side gussets so the first top end and the second top end of the panels are attached to one another by at least one heat seal through each notch.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (US 2004/0154268) in view of VanLoocke (US 2013/71047).
Regarding Claim 5:
As discussed above for claim 1, Ausnit discloses the invention as claimed.
Ausnit does not disclose that the frangible portion beneath said upper removable portion is made by laser scoring and a notch to facilitate the removal of the removable portion since the use of frangible score lines is a common practice in the art.
VanLoocke teaches a very similar gusseted reclosable bag that includes a heat seal above a reclosable feature and a score line to facilitate the removal of the upper removable portion (Figure 16a and B, heat seal 241, reclosable feature 250 and score line 243), VanLoocke also teaches making the score line by laser scoring (paragraph 42, the weakened portion can be made by laser scoring). VanLoocke does not specifically mention a notch adjacent to the laser scoring, but the use of a notch at least one end of a score line is a very common practice in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ausnit the teachings of VanLoocke and use a frangible portion made by laser scoring and a notch to facilitate the removal of the removable portion since the use of frangible score lines is a common practice in the art.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (US 2004/0154268), as applied to claims 4 and 7 above, in view of Austreng (US 2008/0050055).
Regarding Claim 6:
As discussed above for claims 4 and 7, Ausnit discloses the invention as claimed.
Ausnit does not specifically disclose if a sealant is included to attach the second mating component to the front package panel but indicates that the reclose feature is a zipper.
Austreng (paragraphs 33 and 44) teaches using a heat-pressure activated adhesive, which will be considered a sealant, to attach a slider to the walls of a reclosable bag similar to the one of Anderson.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Ausnit the teachings of Austreng and use heat-pressure actuated sealant to attach the fastener assembly to the walls of the bag if the reclose feature is a zipper.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (US 2004/0154268) in view of Miller (US 2010/0310195), as applied to claim 10 above, and further in view of Austreng (US 2008/0050055).
Regarding Claim 11:
As discussed above for claim 10, the modified invention of Ausnit discloses the invention as claimed.
The modified invention of Ausnit does not specifically disclose if a sealant is included to attach the second mating component to the front package panel but indicates that the reclose feature is a zipper.
Austreng (paragraphs 33 and 44) teaches using a heat-pressure activated adhesive, which will be considered a sealant, to attach a slider to the walls of a reclosable bag similar to the one of Anderson.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Ausnit the teachings of Austreng and use heat-pressure actuated sealant to attach the fastener assembly to the walls of the bag if the reclose feature is a zipper.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment required to replace the main reference Anderson (US 2004/0058103) for Ausnit (US 2004/0154268).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/             Examiner, Art Unit 3731                                                                                                                                                                                           /ROBERT F LONG/Primary Examiner, Art Unit 3731